                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
NS:KDE/KCB                                            271 Cadman Plaza East
F.#2015R00270                                         Brooklyn, New York 11201



                                                      December 9, 2019

By E-mail and ECF

Honorable Frederic Block
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                Re:     United States v. Renato Barca, Jr., et al.,
                        Criminal Docket No. 19-575
                        United States v. Mark Kocaj,
                        Criminal Docket No. 19-577

Dear Judges Block and Cogan:

               The government respectfully submits this letter in opposition to the defendant
Andrew Campos’s motion to unseal the government’s December 4, 2019 letter requesting
that the two above-referenced cases (“Barca” and “Kocaj”) be reassigned to Judge Cogan as
related to other cases filed as part of this investigation that had been previously assigned to
Judge Cogan. See Def. Ltr., ECF Dkt. No. 1 23.

              On December 4, 2019, a grand jury returned the indictments in Barca and
Kocaj. Simultaneously with the filing of the indictments, the government filed a letter (the
“Relation Letter”) pursuant to the Local Rules (i) notifying Judge Cogan and the judge(s) to
be assigned that Barca and Kocaj are presumptively related to the previously filed cases; and

       1
           All ECF docket entries relate to the Barca docket.
(ii) requesting that, after Barca and Kocaj were randomly assigned, they both be reassigned
to Judge Cogan. See Local R. 50.3.2(c)(1) (stating that it is the government’s “affirmative
obligation” to provide “notice to all relevant judges whenever it appears that one case may
be presumptively related to another” and state whether the government seeks reassignment).
As detailed in the Relation Letter, Barca and Kocaj are “presumptively related” to the
previously filed cases because “the facts of each arise out of the same charged criminal
scheme(s), transaction(s), or event(s).” Id. 50.3.2(b)(1). In accordance with the Local Rules,
the government also requested that the Relation Letter be filed ex parte and under seal,
setting forth specific facts therein justifying that request. See id. 50.3.2(c)(2) (permitting the
government to “move for leave to file a notice required by the rule ex parte and under seal
for good cause shown”).

               Campos requests that the Relation Letter be unsealed because, among other
things, “the [Barca] Indictment is now public.” Def. Ltr. at 2. He also seeks to be heard on
the issue of possible reassignment pursuant to Local Rule 50.3.2(d), requesting that the Court
“set a briefing schedule on the government’s related case motion” because, he contends,
“transparent litigation on this issue is consistent with [the Local Rules] and constitutional
notions of fair play.” Id. Neither request should be granted.

                First, the government reiterates that, for the reasons detailed in the Relation
Letter, it was property filed ex parte and under seal, and should remain so for the time being
even after the unsealing of the Barca and Kocaj indictments. Among other things, the
Relation Letter describes multiple cooperating witnesses as well as the government’s
ongoing investigation, which the Second Circuit has recognized justifies ex parte and under
seal filing. See, e.g., United States v. Doe, 63 F.3d 121, 128, 130 (2d Cir. 1995) (recognizing
“privacy interests of . . . victims or other persons” as “[c]ompelling interests” justifying
courtroom closure because the “problem of retaliatory acts against those producing adverse
testimony is especially acute in the context of criminal organizations”); United States v.
Amodeo, 44 F. 3d 141, 147 (2d Cir. 1995) (stating that the need to “protect the identities of
cooperating witnesses and others involved in [an] investigation” are “proper concerns” in
determining whether a document should be unsealed); see also United States v. Rodriguez,
725 F.3d 271, 278 (2d Cir. 2013) (reaffirming that the Court remains “ever mindful of the
significant public safety risks to cooperating defendants or the hazards to ongoing
government investigations that exposing even the fact of cooperation may pose”). In
addition, the government confirms that, as required, it will “promptly move to unseal the
notice once the need for ex parte and under seal filing no longer exists.” Local R.
50.3.2(c)(2). Although Campos of course cannot address the specifics of the government’s
request, his motion to unseal provides no reason to doubt the need for ex parte and under seal
treatment. Therefore, despite Local Rule 50.3.2(d)’s allowance of “[i]nput [f]rom
[d]efendants,” this cannot override the need for ex parte and under seal filing.

                Second, there is no need to unseal the Relation Letter (or set a briefing
schedule) to promote “transparency, fairness, and avoiding the appearance of partiality.”
Def. Ltr. at 2. As set forth above, the government filed the Relation Letter simultaneously
with the return of the Barca and Kocaj indictments because they were presumptively related

                                                2
to previously filed cases that had been assigned to Judge Cogan through random assignment.
The Relation Letter notified Judge Cogan and the judges to be randomly assigned –
whomever they might be – of the presumptive relation and requested that they be reassigned
to Judge Cogan to conserve judicial resources. Therefore, there is no possibility that the
government was “judge shopping,” as Campos’s inapposite, cited authority appears to
suggest. Cf. Francolino v. Kuhlman, 365 F.3d 137, 141-42 (2d Cir. 2004) (affirming the
denial of habeas corpus relief where the state court prosecutor “effectively select[ed] the trial
judge” under a now-obsolete practice); Sherfey v. Johnson & Johnson, 2012 WL 3550037, at
*2 (E.D. Pa. Aug. 17, 2012) (opining on an Eastern District of Pennsylvania Local Rule
governing civil cases in which a related case is “automatically given to the judge before
whom [the] earlier cases were assigned”); Grutter v. Bollinger, 16 F. Supp. 2d 797, 802 (E.D.
Mich. 1998) (discussing a case in which a judge disqualified herself but “personally
selected” the new judge).

               Rather, the government filed the Relation Letter, as required by the Local
Rules, permitting the relevant judges to decide the issue as they deem fit. Unsealing the
Relation Letter, or permitting further briefing on the issue, would do nothing to promote
“transparent litigation.” Instead, it would only serve to undermine the demonstrated need for
ex parte and under seal filing. Campos’s requests should therefore be denied.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:       /s/
                                                    Keith D. Edelman
                                                    Kayla C. Bensing
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6328/6279




                                               3
